Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered February 19, 1991, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On December 12, 1989, at approximately 11:20 a.m., the defendant entered a bodega in Brooklyn. Two of the individuals present in the bodega recognized the defendant as "Chubby”. These two witnesses testified that, shortly after his *902entry, the defendant produced a weapon and ordered them, as well as a third individual, to walk to the rear of the store. Those witnesses also testified that shortly after they had begun to walk toward the back of the store, they heard two shots. When they turned around, they saw that a fourth occupant of the store had been fatally shot, and that the defendant was no longer present.
On appeal, the defendant argues, among other things, that the trial court improperly allowed the prosecutor, on redirect examination, to rehabilitate the two witnesses noted above. We find that any error in this respect was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.